UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-7563



ROBERT A. CUFFEE,

                                               Plaintiff - Appellant,

          versus


SERGEANT LUKER, Corrections Officer; DOCTOR
REESE; DOCTOR OBER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-678)


Submitted: January 15, 2004                 Decided:   January 28, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert A. Cuffee, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia; Carlene Booth Johnson, PERRY
& WINDELS, Dillwyn, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert A. Cuffee appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.         We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.       See Cuffee v.

Luker, No. CA-02-678 (W.D. Va. July 30, 2003).          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -